         Case 5:15-cv-00152-CDJ Document 21 Filed 05/18/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WILLIAM J. MUFFLEY                                 :
           Petitioner,

              v.                                   :
                                                                CIVIL ACTION
SUPERINTENDENT CAMERON;
                                                                NO. 15-152
THE PENNSYLVANIA ATTORNEY                          :
GENERAL; and THE DISTRICT
ATTORNEY OF NORTHAMPTON
COUNTY PENNSYLVANIA                                :
           Respondents.


                                              ORDER
                                                 :

       AND NOW, this 18th day of May 2020, upon careful and independent consideration of

the Petition for Writ of Habeas Corpus and the Amended Petition (ECF Nos. 1, 3); the Response

to Petition for Writ of Habeas Corpus (ECF No. 9); Petitioner’s Reply (ECF Nos. 10, 11); the

Report and Recommendation (“R&R”) of United States Magistrate Judge Henry S. Perkin (ECF

No. 12); Petitioner’s Objections to the R&R (ECF No. 18); and, the Response to said Objections

(ECF No. 19), IT IS HEREBY ORDERED as follows:

              (1)     The R&R (ECF No. 12) is APPROVED and ADOPTED;

              (2)     The Petition and Amended Petition for Writ of Habeas Corpus (ECF Nos.
                      1, 3) are DENIED with prejudice and DISMISSED without an evidentiary
                      hearing;

              (3)     Petitioner’s Objections (ECF No. 18) are OVERRULED; and,

              (4)     There is no probable cause to issue a Certificate of Appealability.

                                                            BY THE COURT:


                                                            /s/ C. Darnell Jones, II J.
